By the Court.
Notice of appeal was not given in the court below thirty days prior to the first day of this term of court, and the appellee objects to the appeal being heard at this term. The appeal was taken under the appeal act of 1883, and that act does not prescribe the length of time which must elapse between the taking of an appeal and the beginning of the next term, to entitle the appeal to be heard at such term. We do not think section 460 of the Code has any application to appeals taken under said act. No positive rule, therefore, is fixed by law, and cases must be governed by considerations of convenience and propriety, as they present themselves to the mind of the court. No doubt the matter can and ought to be governed by a general rule, and as we are now considering amendments to the rules of the court, this matter may be regulated, for the future, in that way. In the absence of any such rule, we are disposed to hold that we will not hear the appeal now, but will let it go over until the adjourned term; and it is so ordered.